Case 2:18-Cr-00018-KS-|\/|TP Document 190 Filed 02/12/19 Page 1 of 6

FoRM 6 (ND/SD Mlss. DEC. 2016)

nwar STATES DISTRICT COURT
SOUTHERN DISTRICT 0F MISSISSIPPI

UNITED STATES OF AMERICA Plaintiff

V. CIVIL ACTION
NO.

2:18CR18-KS-MTP

THOMLEY, ET AL- Defendant

APPLICATION FOR ADMISSION PRO HAC VICE

 

 

 

 

 

 

 

(A) Name: NICOLE HUGHES WAlD
_ FISHERBROYLES LLP
Flrm Name:
0 face Address: 2390 Tamlami Trall North, Suite 100
, Naples Florida _ 34103
City: State le
202-906-9572 239-236-1360
Telephone: Fax:
E_Mail: nicole.wald@tisherbroyles.com

 

Gl D 113 h J.
(B) Client(s); elm Oy€ eac , r

 

 

 

 

12 ' ` R
Address: 3 nggms oad
_ Sumrall MS _ 39482
Clty: State Zip
(601) 6543-8444
Telephone: Fax:

 

 

The following information is optional:

Case 2:18-Cr-00018-KS-|\/|TP Document 190 Filed 02/12/19 Page 2 of 6

FoRM 6 (ND/SD Mlss. DEC. 2016)

(C)

Have you had a prior or continuing representation in other matters of one or more of the
clients you propose to represent, and is there a relationship between those other matter(s) and
the proceeding for which you seek admission?

Do you have any special experience, expertise, or other factor that you believe makes it
particularly desirable that you be permitted to represent the client(s) you propose to represent
in this case?

I am admitted to practice in the:

|z\ State of FL’ MD

 

|Z. District of Columbia

 

and I am currently in good standing with that Court. A certificate to that effect, issued by
the appropriate licensing authority within ninety days of the date of this Application, is
enclosed; the physical address, telephone number and website/email address for that
admitting Court are:

500 S. Duval Street, Tallahassee, Florida 32399 (850) 488-0125

All other courts before which I have been admitted to practice:

Case 2:18-Cr-00018-KS-|\/|TP Document 190 Filed 02/12/19 Page 3 of 6

FORM 6 (ND/SD Mlss. DEC. 2016)

 

Jurisdiction Period of Admission

USDC Southern District of Florida 2018
USDC Middle District of Florida 2016
USDC Eastern District of Michigan 2016
USDC District of Colorado 2016

Yes No

(D) Have you been denied admission pro hac vice in this state? O ©

Have you had admission pro hac vice revoked in this state? 0 @

Has Applicant been formally disciplined or sanctioned by any court
in this state in the last five years? 0 ©

If the answer was “yes,” describe, as to each such proceeding, the nature of the allegations, the
name of the person or authority bringing such proceedings; the dates the proceedings were initiated
and finally concluded; the style of` the proceedings; and the findings made and actions taken in
connection with those proceedings:

Yes No
(E) Has any formal, written disciplinary proceeding ever been
brought against you by a disciplinary authority in any other
jurisdiction within the last five years? 0 ©

Case 2:18-Cr-00018-KS-|\/|TP Document 190 Filed 02/12/19 Page 4 of 6

FORM 6 (ND/SD MIss. DEC. 2016)

If the answer was “yes,” describe, as to each such proceeding, the nature of the
allegations; the name of the person or authority bringing such proceedings; the
date the proceedings were initiated and finally concluded; the style of the

proceedings; and the findings made and actions taken in connection with those

proceedings.
Yes No
(F) Have you been formally held in contempt or otherwise
sanctioned by any court in a written order in the last five years 0 ©

for disobeying its rules or orders?

If the answer was “yes,” describe, as to each such order, the nature of` the allegations,
the name of` the court before which such proceedings were conducted; the date of the
contempt order or sanction, the caption of the proceedings, and the substances of the
court’s rulings (a copy of` the written order or transcript of the oral rulings must be
attached to the application).

(G) Please identify each proceeding in which you have filed an application to proceed
pro hac vice in this state within the preceding two years, as follows:

Name and Address of Court Date of Outcome of Application
Application

Case 2:18-Cr-00018-KS-|\/|TP Document 190 Filed 02/12/19 Page 5 of 6

FORM 6 (ND/SD MIss. DEC. 2016)

(H) Please identify each case in which you have appeared as counsel pro hac vice in
this state within the immediately preceding twelve months, are presently appearing
as counsel pro hac vice, or have pending applications for admission to appear pro
hac vice, as follows:

Name and Address of Court Style of Case

 

(I) Have you read and become familiar with all the LOCAL
UNIFoRM CIvIL RULES oF THE UNITED STATES DISTRICT

CoURTs FoR THE NoRTHERN AND SoUmERN DISTRICTS oF ® 0

MIssIssIPPI?

Have you read and become familiar with the MISSISSIPPI RULES

oF PRoFEssIoNAL CONDUCT? @ 0

(J) Please provide the following information about the resident attorney who has been
associated for this case:

Name and Bar Number Arthur F. Jernigan, Jr. (MSB#3092)
F irm Name: JERNIGAN COPELAND ATTORNEYS, PLLC

Offlce Address; 587 Highland Colony Parlcway (39157); Post Office Box 2598
Cityr Ridgeland State: MS Zip139158-2598

Telephone: 601_427_0048 FaX:

Email address: ajernigan@jcalawfirm.com

Case 2:18-Cr-00018-KS-|\/|TP Document 190 Filed 02/12/19 Page 6 of 6

FORM 6 (ND/SD Mlss. DEC. 2016)

(K)

The undersigned resident attorney certifies that he/she agrees to the association with
Applicant in this matter and to the appearance as attorney of record With Applicant.

 

Resident Attorney

I certify that the information provided in this Application is true and correct.

adaa/22

Date Applicant’s H§ldwritten Signature

Unless exempted by Local Rule 83.l(d)(5), the application fee established by this
Court must be enclosed with this Application.

CERTIFICATE OF SERVICE

The undersigned Resident Attomey certifies that a copy of this Application for Admission

Pro Hac Vice has been mailed or otherwise served on this date on all parties who have appeared in

this case.

Thisthe 12th dayof February .201_?.

/S/Arthur F. Jernigan, Jr.

 

Resident Attomey

Applicant’s H§ldwritten Signature

